ORDER
PER CURIAM.
Frederick and Barbara Klaus (Sellers) appeal from a judgment in favor of William Neill (Buyer), after a non-jury trial, on his claim for specific performance of a real estate sales contract. Sellers contend the trial court erred in: (1) awarding specific performance because a condition precedent requiring Sellers to provide certain documentation from the United States Environmental Protection Agency was not and could not be satisfied, and the contract was not extended prior to its expiration; (2) admitting and relying on evidence pertaining to Sellers’ receipt of documentation from the Missouri Department of Natural Resources; (3) awarding Buyer monetary relief, in addition to specific performance, for the destruction of the building that had been on the land, because the relevant prayer for relief did not contain an explicit request for monetary relief other than costs; and (4) awarding monetary relief without an appraiser’s expert testimony of the value of the building.
The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. The parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).